Citation Nr: 1443604	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-34 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for autoimmune neuroretinopathy, to include as due to herbicide and/or asbestos exposure.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1971 to April 1973, with service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) from rating decisions of the North Little Rock, Arkansas, RO.

Procedural History

In October 2008, the Veteran filed a claim seeking a compensable disability rating for bilateral hearing loss; this claim was denied by a March 2009 rating decision.  The Veteran submitted a notice of disagreement (NOD) in April 2009, and timely perfected his appeal in September 2009.

In August 2009, the Veteran filed a claim of entitlement to service connection for autoimmune neuroretinopathy, to include as due to herbicide and/or asbestos exposure; this claim was denied by a January 2010 rating decision.  The Veteran submitted an NOD in February 2010, and timely perfected his appeal in December 2010.

In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge, sitting at the North Little Rock, Arkansas, RO.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

The case was previously before the Board in August 2011, when it was remanded for further development of the evidence.  

The Board notes that additional medical treatment records have been added to the Veteran's electronic record since the issuance of the October 2012 supplemental statement of the case.  To the extent these records are not duplicative of evidence previously associated with the claims file, none of the records are relevant to the claim seeking an increased rating for bilateral hearing loss and as such, waiver of agency of original jurisdiction consideration is not required.  38 C.F.R. § 20.1304 (2013).

The issue of entitlement to service connection for autoimmune neuroretinopathy, to include as due to herbicide and/or asbestos exposure, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of the January 2009 VA examination, puretone thresholds at 1000, 2000, 3000, and 4000 Hertz averaged no higher than 50 decibels for both ears, and speech recognition scores were no less than 96 percent in both ears.

2.  At the time of the October 2011 VA examination, puretone thresholds at 1000, 2000, 3000, and 4000 Hertz averaged no higher than 56 decibels for both ears, and speech recognition scores were no less than 92 percent in the right ear and no less than 94 percent in the left ear.

3.  The evidence does not show that the Veteran's service-connected bilateral hearing loss is so exceptional or unusual that referral for extraschedular consideration by designated authority is required. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.87, Diagnostic Code 6100 (2013).
2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This was accomplished by a January 2009 notice letter.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board also reviewed the electronic portion of the Veteran's claims file.  Though additional VA treatment records were associated with the Veteran's claims file after the issuance of the October 2012 supplemental statement of the case, any non-duplicative records do not pertain to the issue being decided herein.

The Veteran was afforded VA audiological examinations in January 2009, with an addendum report in August 2009, and in October 2011.  These examinations were adequate for rating purposes as the examiners provided findings sufficient to evaluate the Veteran's hearing loss disability under the pertinent rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding. 

Additionally, the Board finds there has been substantial compliance with its August 2011 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the AOJ obtained pertinent VA treatment records, scheduled the Veteran for a medical examination, and the Veteran attended that examination.  The AOJ later issued a supplemental statement of the case in October 2012.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of the Board's remand.  See Stegall, 11 Vet. App. at 268, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

As noted above, the Veteran was also afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ fulfilled these duties.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.



Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).
The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2013).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id. 

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the veteran.  38 C.F.R. § 4.86 (2013).  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a) (2013).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  As the evidence described below shows, neither of the patterns are present in this case.  In describing the evidence the Board refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, as the frequencies of interest.

Analysis

The Veteran was afforded a VA audiological examination in January 2009.  Examination revealed puretone thresholds measured at 1000, 2000, 3000 and 4000 Hz. in the right ear of 10, 20, 75, and 95 dB, respectively.  For the same frequencies, puretone thresholds measured in the left ear were 15, 25, 70, and 90 dB, respectively.  The average puretone threshold at the four frequencies of interest was 50 decibels in both ears.  Speech recognition using the Maryland CNC was 96 percent for both ears.  The examiner commented that puretone results indicated hearing within normal limits through 2000 Hz with severe to profound sensorineural hearing loss from 3000 Hz to 8000 Hz.  

In October 2011, VA afforded the Veteran another audiology examination.  The report includes that the Veteran reported having difficulty hearing any time there was background noise.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that the VA examiner must describe the functional effects of a hearing disability in the examination report).  Pure tone thresholds measured at 1000, 2000, 3000, and 4000 Hz in the right ear were 20, 35, 80 and 90 decibels, respectively.  For the same frequencies, puretone thresholds measured in the left ear were 25, 40, 70, and 90 decibels, respectively.  Average puretone threshold at the four frequencies of interest was 56 decibels for each ear.  Word recognition scores using the Maryland CNC test were 92 percent for the right ear and 94 percent for the left ear.  

These test results are evidence against assigning a compensable rating for hearing loss.  Applying Table VI, the intersection for average puretone thresholds between 50 and 57 decibels and speech discrimination between 92 and 100 percent is Roman numeral I.  Applying Table VII, Roman numeral I for both ears yields a noncompensable rating.  There is no basis for applying Table VIA nor would it yield a different result.

There is no evidence showing that the schedular criteria for a compensable rating have been met during the appeal period.  All evidence shows that the criteria for a compensable schedular rating are not approximated for any time frame on appeal. 

The evidence is also against remand for referral for extraschedular consideration.  Here, the rating schedule contemplates the level of disability suffered by the Veteran and provides for ratings for a higher level of disability than that of the Veteran.  The Veteran's hearing impairment does not meet the criteria for rating based on an exceptional pattern.  38 C.F.R. § 4.86 (2013).  Although he has reported that he has difficulty hearing when there is background noise, this description is of loss of speech discrimination and hearing acuity and as such the symptomatology are contemplated by the rating schedule.  An October 2009 VA Vocational Rehabilitation Consult record reflects the Veteran reported that he opted to retire from the police force in 2003 after realizing that his hearing loss had been interfering with his ability to make needed and live saving decisions for himself and his partner.  Subsequently, he obtained employment installing and maintaining security devices where he worked until May 2009.  He indicated that he retired from this position because of his vision impairment and did not report that his hearing loss caused any interference with such employment.  Although this evidence indicates that the Veteran's hearing loss caused interference with a job many years prior to when he filed his current claim seeking an increased rating for hearing loss, this evidence does not reflect marked interference with employment.  As noted, the Veteran reported that he retired from his subsequent employment because of his vision and not because of his hearing loss.  Therefore, the evidence does not reflect that the Veteran's hearing loss affects his daily life in an unusual or exceptional way, including that it causes marked interference with employment or frequent periods of hospitalization.  See Martinak, 21 Vet. App. at 455-56.  For these reasons, the Board declines to remand the matter for extraschedular consideration. 

For the reasons stated above, the Board finds that this appeal must be denied.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

The Board is cognizant of the fact that the Veteran's claim of entitlement to service connection for autoimmune neuroretinopathy, to include as due to herbicide and/or asbestos exposure, has been in appellate status since December 2010, and has been remanded in the past.  The Board assures the Veteran that it would not be remanding his claim again unless it was to ensure the full and fair adjudication of his claim.

The Board's August 2011 remand requested that the AOJ take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during active duty service, to specifically include seeking information as to whether his job duties involved working with asbestos and whether there was asbestos aboard the USS Fresno or USS Okinawa.  Review of the claims file reveals that in September 2011, the AOJ contacted the National Personnel Records Center (NPRC), requesting this information.  See Request for Information, September 29, 2011.  Unfortunately, it does not appear that a follow-up request was made or that the NPRC responded to the request.

The Board also requested that the Veteran be provided with a VA examination to determine the nature and etiology of his bilateral eye disorder.  Though the Veteran was afforded a VA examination in January 2012, with an addendum dated in October 2012, the Board finds both to be inadequate upon which to base a determination.  Notably, the claims file did not contain the aforementioned requested records addressing the Veteran's claims of asbestos exposure.  Further, the VA examiner did not address the Veteran's lay statements, nor did the examiner provide a rationale for concluding that the Veteran's bilateral eye disorder was not causally related to his time in service, to include herbicide and/or asbestos exposure.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the conclusions to the supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).

Since there has not been substantial compliance with the Board's August 2011 remand instructions, the Board finds that a further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to request that he identify any instance of pertinent exposure to asbestos during military service and any post-service exposure.  Any response received should be memorialized in the Veteran's claims file.

2.  Take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during his time in active duty service, to specifically include seeking information as to whether his job duties involved working with asbestos and whether there was asbestos aboard the USS Fresno or USS Okinawa.  All attempts to obtain this information, and responses thereto, should be memorialized in the Veteran's claims file.

3.  AFTER THE ABOVE DEVELOPMENT HAS BEEN COMPLETED, schedule the Veteran for a new VA ophthalmologic examination to ascertain the current nature and etiology of the claimed bilateral eye disability.  The claims file must be provided to and reviewed by the VA examiner in conjunction with the examination, and this must be noted in the examination report.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should initially indicate the most precise applicable diagnosis for the Veteran's claimed bilateral eye disability, previously diagnosed as autoimmune neuroretinopathy.

The VA examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral eye disability is causally related to his military service, to include as due to herbicide exposure.

In addition, if there has been confirmed asbestos exposure during military service, the VA examiner should indicate whether it is at least as likely as not that the Veteran's bilateral eye disability is related to asbestos exposure during service.

The VA examiner should include in the examination report the rationale for any opinion expressed.  If the examiner cannot respond to the inquiry without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completion of the foregoing, the AOJ should review the claims file.  If any of the directives specified in this remand have not been implemented, undertake appropriate corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, readjudicate the claim of entitlement to service connection for autoimmune neuroretinopathy, in light of all additional evidence received.  If the benefit sought on appeal is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the file is returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


